DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 06/01/2022 in which claims 1 and 10 have been amended.
      Claims 1-20 are pending for examination.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having 
the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “an output drive circuitry electrically coupled to the first cross-junction circuitry and configured to receive a second signal from the first cross-junction circuitry, wherein the output drive circuitry comprises an output line configured to deliver a first voltage output based on a first input voltage received by the input circuitry, and a second voltage output based on a second input voltage received by the input circuitry, wherein the first or the second voltage outputs are at a lower voltage than the first or the second input voltages, and wherein the output line does not include a feedback loop, and wherein the output drive circuitry comprises a second cross-junction circuitry electrically coupled to the input circuitry and configured to aid in transitioning the output line from the first voltage output to the second voltage output”, in combination of other limitations thereof as recited in the claim. 
             Regarding claims 2-9, the claims have been found allowable due to their dependencies to claim 1 above.

	Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “wherein the output drive circuitry comprises an output line configured to deliver a first voltage output based on a first input voltage received by the input circuitry, and a second voltage output based on a second input voltage received by the input circuitry, wherein the first or the second voltage outputs are at a lower voltage than the first or the second input voltages, and wherein the output line does not include a feedback loop, and wherein the output drive circuitry comprises a second cross-junction circuitry electrically coupled to the input circuitry and configured to aid in transitioning the output line from the first voltage output to the second voltage output”, in combination of other limitations thereof as recited in the claim. 
             Regarding claims 11-15, the claims have been found allowable due to their dependencies to claim 10 above.

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “a first pull-down power supply; a second pull-down power supply lower than the first pull-down power supply; a cross-junction circuitry including: a first input node, a first output node, a first pull-up transistor coupled between the first pull-up power supply and the first output node, a gate of the first pull-up transistor being coupled to the first input node; and a first pull-down transistor coupled between the first pull-down power supply and the first output node, a gate of the first pull-down transistor being coupled to the first input node; a level shifting circuitry including: a second output node, a second pull-down transistor coupled between the second pull-down power supply and the second output node, a gate of the second pull-down transistor being coupled to the first input node; and an output device circuitry including: a third output node ; a second pull-up transistor coupled between the second pull-up power supply and the third output node, a gate of the second pull-up transistor being coupled to the second output node; and a third pull-down transistor coupled between the second pull-down power supply and the third output node, a gate of the third pull-down transistor being coupled”, in combination of other limitations thereof as recited in the claim. 
             Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827